8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lionel F. COLEMAN, Plaintiff-Appellant,v.Carolina Power And Light Company, Defendant-Appellee.
No. 92-1433.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 13, 1993.Decided:  October 19, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Lionel F. Coleman, Appellant Pro Se.
Frank Pelouze Ward, Jr., Maupin, Taylor, Ellis & Adams, P.A., for Appellee.
E.D.N.C.
AFFIRMED
Before WIDENER, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Lionel F. Coleman appeals from the district court's order granting summary judgment to the Defendant in this employment discrimination action under Title VII, 42 U.S.C.A.ss 2000e through 2000e-17 (West 1981 & Supp. 1992).  The district court determined that the Defendant had adequately rebutted Coleman's claims of discriminatory discharge and retaliation by providing evidence of Coleman's inability to improve his relationship with a coworker and his unsatisfactory job performance.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Coleman v. Carolina Power & Light Co., No. CA-90-720-5-H (E.D.N.C. Feb. 13, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED